352 So. 2d 1174 (1977)
THE FLORIDA BAR, Complainant,
v.
Archibald J. RYAN, Jr., Respondent.
No. 52198.
Supreme Court of Florida.
November 30, 1977.
*1175 Elinor P. Smith, Asst. Staff Counsel, Tallahassee, for The Florida Bar, complainant.
PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline.
On August 11, 1977, The Florida Bar filed its petition alleging:
"1. Respondent, Archibald J. Ryan, Jr., failed to file his personal federal income tax return for the years 1967, 1968, and 1969.
"2. Respondent was charged by information filed February 3, 1972, with three counts of violating 26 U.S.C. § 7203, a misdemeanor, in United States of America v. Archibald J. Ryan, Jr., in United States District Court for the Middle District of Florida, Jacksonville Division, Case # 72-41-Cr-J.
"3. The information charged Respondent's gross income in 1967 (Count I) was $47,884.72; in 1968 (Count II) was $58,676.31 and, in 1961 (Count III) was $72,261.81.
"4. Respondent pled guilty to Count II and was adjudicated guilty on March 1, 1973, of wilfully and knowingly failing to make an income tax return for the calendar year 1968 to the director of Internal Revenue Service Center, or to the director of Internal Revenue, or to any other proper officer of the United States, in violation of Title 26, United States Code, Section 7203.
"5. Respondent was ordered to spend 10 days in jail, placed on probation for one year and fined $1,000.
"6. Pursuant to a complaint against Respondent filed by The Florida Bar, investigative proceedings were held on November 16, 1972, by the Seventeenth Judicial Circuit Grievance Committee, Committee `C.'
"7. On March 30, 1973, the Seventeenth Judicial Circuit Grievance Committee `C' found probable cause justifying further disciplinary proceedings against Respondent based on Respondent's plea of guilty in the Federal District Court for failure to file in 1968. Further proceedings were held on January 21, 1975, in order to give Respondent an opportunity to explain or make a statement concerning his plea of guilty in the court case.
"8. On September 17, 1976, The Florida Bar filed a two-count complaint against Respondent with the referee. Count II of the complaint concerned Respondent's plea of guilty for failing to file his personal income tax return in 1968.
"9. On June 7, 1977, Bar counsel negotiated a conditional guilty plea for consent judgment with Respondent for Count II of the Bar's complaint, contingent upon approval by the Supreme Court and the Board of Governors of The Florida Bar.
"10. At its July 1977, meeting, the Board of Governors of The Florida Bar accepted Respondent's conditional guilty plea subject to approval by the Supreme Court."
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, Archibald J. Ryan, Jr., is hereby disciplined by public reprimand to be published in the Southern Reporter based upon the facts set forth above. The publication of this Opinion shall serve as the public reprimand to Respondent.
Costs in the amount of two-hundred and sixty-one dollars ($261) are hereby taxed against the Respondent.
It is so ordered.
OVERTON, C.J., and BOYD, SUNDBERG and KARL, JJ., concur.
ENGLAND, J., dissents.